Order entered April 25, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00197-CR

                             HABIB, WAAD JAJEES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F11-55034

                                            ORDER
       It has come to the Court’s attention that the reporter’s record in the above case does not

contain State’s Exhibit No. 41, Edited Surveillance Video. We hereby ORDER LIZABETH

KELLETT, the official court reporter for the 203rd Judicial District Court of Dallas County,

Texas, to prepare and file a supplemental record containing the exhibit, and to do so no later than

10 DAYS FROM THE DATE OF THIS ORDER.


                                                      /s/   KERRY P. FITZGERALD
                                                            JUSTICE